Citation Nr: 1810266	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied the Veteran's petition to reopen the claim of service connection for PTSD.  

In November 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the September 2014 Board decision that determined new and material evidence had not been received to reopen his previously denied claim for entitlement to service connection for PTSD and remanded the matter for further action by the Board.  Subsequently in August 2016, the Board granted the Veteran's petition to reopen his claim for PTSD and remanded the case for further development in order to adjudicate on the merits.  The Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

There is no credibly supporting evidence of an in-service PTSD stressor.   


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C. § 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks service connection for PTSD.  In December 2009, the RO issued a letter which advised the Veteran of the criteria for service connection.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  VA clinical records are obtained and associated with the electronic claims file. The Veteran has been afforded VA examinations.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

The Board's August 2016 remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Veteran has claimed service connection for PTSD, which requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  

In general, when the veteran's claimed stressors do not involve being engaged in combat with the enemy, his lay testimony alone is generally not enough to establish the occurrence of the alleged stressors.  38 C.F.R. § 3.304(f)(2); See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Further, VA regulation provides that when a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is no clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2017).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.  

The Court has held that the fear of hostile military or terrorist activity provision does not apply to an assault by a fellow soldier.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The Court noted that the regulation was intended to liberalize the stressor confirmation requirements for personnel deployed to war zones and faced with significant combat like stressors in an era of increased insurgent and guerilla warfare.  Acevedo, 25 Vet. App. at 292 (citing 74 Fed. Reg. 42,617).  While the regulation is not limited to those in war zones, it does require hostile military or terrorist activity.  Acevedo, 25 Vet. App. at 292-3.  An altercation with some soldiers from allied forces of a nation hosting American forces does not constitute hostile military activity.  38 C.F.R. § 3.304 (f)(3).  The Federal Circuit has also limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).  

The Veteran seeks service connection for PTSD based on the three claimed stressors:  (1) witnessing an accident involving an aircraft rolling off of an aircraft carrier with a friend inside the aircraft and that the friend drowned (2) having a roommate who threatened to kill him in his sleep; and (3) witnessing a soldier who was walking beside him being stabbed unexpectedly by another soldier.  In particular, he asserts that the stressor event of witnessing an aircraft accident involving a friend is causing his fear.  In a January 2018 statement, the Veteran asserted that a Board decision involving a different claimant corroborates the aircraft accident.  He contended that the Board decision granting service connection for PTSD based on a similar accident involving an aircraft provides a basis for granting this Veteran's claim.  In a January 2018 statement, "D.T.", who reports that he was a marine comrade of the Veteran, stated "while watching a aircraft begin back in with a tow truck, seen aircraft come loose and go overboard with plane captain still in aircraft.  Seeing this [the Veteran] was visibly upset."  

The Board decision that the Veteran submitted in an effort to corroborate the occurrence of the aircraft incident refers to a plane nearly going overboard in 1978 aboard the U.S.S. Midway.  

In his October 2004 psychiatric consultation session with a VA psychiatrist, the Veteran reported the above three stressors.  The psychiatrist noted that the Veteran had a greater influx of PTSD symptoms from those traumatic events in the military since he quit drinking and concluded that the Veteran met the criteria of life-threatening situation witnessing deaths, re-experiencing nightmares and flashbacks, avoids of people/noise, and hyperarousal.  

The Board finds that a VA psychiatrist confirmed that the Veteran's claimed stressors were adequate enough to support a diagnosis of PTSD.  However, since none of the claimed stressors involve a combat or a member of any enemy or terrorist, neither 38 C.F.R. § 3.304(f)(2) nor § 3.304(f)(3) is applicable.  Therefore, the claim stressors require credible supporting evidence of occurrence.  Based on a thorough review of the evidence of record, the Board concludes that all of the Veteran's claimed stressors lack credible verification.  

As per the August 2016 Board remand, the AOJ sought to verify the Veteran's claimed stressors.  The search effort by the AOJ is summarized in the November 2017 VA memorandum.  This memorandum reports that the efforts were made to obtain the information necessary to corroborate the three claimed stressors.  The AOJ sent the Veteran a letter asking for more information.  It reports that response from the Veteran was received for the two of the stressors (roommate death threat and aircraft incident), but not for one of them (fellow soldier being stabbed).  

As for the aircraft incident, further inquiry was made to the National Personnel Records Center (NPRC) based on the Veteran's response.  Records from the NPRC show the Veteran's unit assignment and in August 1976, he was sent to the USS Midway for OPCON.  Based on the unit assignment, the AOJ sent a request to the Marine Corps Archives and Special Collections to verify stressors concerning the aircraft incident.  It replied that the report for the time period at issue was reviewed, but the report did not mention such accident.  The AOJ obtained the Command Chronology, but it revealed no reference to the accident.  Thus, this stressor is not supported by credible evidence.  

The Board has considered the statement from D.T. and the submitted Board decision involving a different claimant but finds that these items of evidence are not credible verification of the aircraft incident.  As to the submitted Board decision, Board decisions are not precedential and are binding only as to the case decided.  See 38 C.F.R. § 20.1303 (2017).  More importantly, the submitted Board decision, on its face, does not verify this Veteran's reported stressor.  The Veteran reports that he was aboard the U.S.S. Midway from August 20, 1976 to October 2, 1976.  The submitted Board decision refers to an incident occurring in 1978 aboard the U.S.S. Midway.  As to D.T.'s statement, the Board finds it is not credible.  The Veteran asserts that a military aircraft went overboard and an individual died.  Given the magnitude of the alleged event - loss of a life and a military aircraft - if such an event occurred it is highly likely that it would have been documented and the research conducted would have revealed the documentation.  

As for the other two stressors, the AOJ determined that it does not have sufficient information to send an inquiry to allow for meaningful research from JSRRC and of NARA records.  The Veteran has indeed not provided any credible evidence to verify the stressor of a roommate's death threat and for an incident where a fellow soldier was stabbed.   

In conclusion, the Board finds that evidence of record does include credible verification of the Veteran's claimed stressors, and thus, that the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


